Title: From Thomas Jefferson to Segond, 27 January 1787
From: Jefferson, Thomas
To: Segond de Sederon, Jacques Marie Blaise, Chevalier de



Paris Jan. 27. 1787.

I have duly received the letter with which you have been pleased to honour me, complaining of the nonpaiment of interest on the sum due to you from the United States. I feel with great sensibility the weight of these complaints; but it is neither in my province, nor in my power, to remedy them. I am no ways authorised to interfere with the money matters of the U.S. in Europe. These rest altogether between the Commissioners of the treasury of the U.S. at New York, and their bankers in Europe. Being informed however from Mr. Grand that the funds appropriated to the paiment of the foreign officers were exhausted, I took the liberty of representing strongly to the Commissioners the motives which should urge them to furnish new supplies. They assured me, in answer, that they would do it the first moment it should be in their power. I am perfectly persuaded they will: however I shall immediately forward to them the letter you have been pleased to address to me: and will observe to you that it is to them alone, or to Congress, to whom you can make any future applications with effect.

I have the honour to be with much respect, Sir, your most obedient & most humble servant,

Th: Jefferson

